Case 1:20-cv-00023-BLW Document3 Filed 01/13/20 Page 1 of 3

 

 

 

 

 

 

 

 

 

 

 

U.S. COURTS
(full namelprisoner number) Reve. vAN | 3 2020
te “ain Vln Pte dba STEPHEN W TERLne
st au a ibe: BIE
(complete mailing address)
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF IDAHO
5 gil Mad iec. , fy on “Ky WW)
(full name) | Case No. 10 “CN “LD pL
Plaintiff, (to be assigned by Court)
V,
: be ‘ PRISONER COMPLAINT
i line 2 gor vl
r Adele obs Jury Trial Requested: Yes ©) No
Defendant(s).
(ifyou need additional space, use a blank page
for a continuation page)

 

 

A. JURISDICTION

The United States District Court for the District of Idaho has jurisdiction over my claims under:
(check all that apply):
na 42 U.S.C. § 1983 (applies to state, county, or city defendants)
| | Bivens y. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S, 388
(1971) and 28 U.S.C, § 1331 (applies to federal government defendants only)
Ld Other federal statute (specify) ‘ or diversity of citizenship.

iL Lalso ask the federal court to exercise supplemental jurisdiction over state
law claims.

B. PLAINTIFF
My name is on » lafbae _ lama citizen of the State of | & \ nes :

presently residing at“ | AQ ag As fdlh, (Adres BOR EA

PRISONER COMPLAINT - p. 1_ (Rev, 10/24/2011)
Case 1:20-cv-00023-BLW Document 3 Filed 01/13/20 Page 2 of 3

C, DEFENDANT(S) AND CAUSE(S) OF ACTION

(Copy and use a separate page for each defendant and each different type of claim; for example, if you have two different
claims against one defendant, you will use two pages. Altach a continuation page if needed, but try to be brief)

a

: ' Rod my 4 we, ul ke ‘ b
1, Tamsuing Alaina Pelee YO-haptawnal’, who wasactingas yee 4
(defendant) ‘ (job title, if a person,,

  

is

unction, ifan entity)

 

 

7

forthe ~s. 92 A leks
(state, county, elty, federal government, or private entity performing a public function)

 

 

 

  

 

    

2, (Factual Basis of Claim) Lam complaining thaton jira 7 HOEK , Defendant did
. : (dates}
the following (state how Defendant participated in the violation,and ipelude the reason Defendant so acted if known),

tisyets cal og ce
Tiber) pete eee
t 3 3 .
lhe ok

  

 

      

 

 

 

   

 

 

 

 

 

 

3. (Legal Basis of Claim) I allege that the acts described above violated the following provisions of the
Constitution, federal statutes, or state laws:
fx her af feds Sp

     

 

4, lallege that I suffered the following injury or damages as.a result: |
+ + A. . . a i . oo 4 4 . . a}
Leh A NeeN feed 654 BR Yay ty ail eee

/

 

 

 

4

5. Iseek the following relief: 6 vat \\

Cha

 

6, Iam suing Defendant in his/her [“Jpersonal capacity (money damages from Defendant personally), and/or
[»:] official capacity (seeking an order for Defendant to act or stop acting in a certain way; or money damages from an
entity because af Defendant's acts, as allowed by law); or |,%| Defendant is an entity (government or private business),

7. For this claim, ] exhausted the grievance system within the jail or prison in which I am incarcerated.

© Yes ©) No. If “Yes,” briefly explain the steps taken to exhaust; if “No,” briefly explain why full
jail or prison grievance remedies were not exhausted.

PRISONER COMPLAINT - p. 2_ (Rev. 10/24/2011)

 

 

 
Case 1:20-cv-00023-BLW Document3 Filed 01/13/20 Page 3 of 3

 

D, PREVIOUS OR PENDING LAWSUITS

I have pursued or am now pursuing the following other lawsuits: (include (1) all lawsuits in state or federal
court related to the subject matter of this action, and (2) any federal court civil rights lawsuits, related or unrelated, and
nole whether you have received a strike under 28 U.S.C. § 1915(g) for filing a complaint that is frivolous, malicious, or fails
io state a claim upon which relief can be granted.)

Court Case No, Case Name Status of Case Strike?

 

 

 

 

 

 

E, REQUEST FOR APPOINTMENT OF ATTORNEY

Ido donot () __ request that an attorney be appointed to represent me in this matter. I believe that
Iam in need of an attorney for these particular reasons which make it difficult for me to pursue this
matter without an attorney:

[ay inl tyeinhs

it

 

 

 

F, DECLARATION UNDER PENALTY OF PERJURY
I declare under penalty of perjury:

that I am the plaintiff in this action, that I have read the complaint, and that the information contained in
the complaint is true and correct, 28 U.S.C, § 1746; 18 U.S.C, § 1621; and

that, I deposited this complaint postage prepaid in a United States postal depository unit on
ji) 2 &) date); OR that I gave the complaint to prison officials for mailing and filing with the
Clerk of Court under the indigent inmate policy on (date); OR (specify other method)

  

 

t ~ }
Executed at f ible (ogi Dee | on £LOLO
(Logation) : / ° Bate}
s fe “ / | j f cd
Aj / wh ps A i !

 

 

Plaintiff's Or Zinal Signature

Note: Fill in the page numbers. Keep one copy of the  uplaint for yourself (or vou may send a copy to the Clerk
of Court with your original complaint so that the Clerk can stamp the date and case number on the copy and return it to
you), but do not send extra copies of the complaint to the Court for Defendants or otherwise, Do not attach original exhibits
to your complaint, such as your only grievance copy. Do not allach more than 25 pages of exhibits, Ifyou have more
exhibits, wail until the Court determines you can proceed and then seek leave io file them for an appropriate purpose. After
your complaint has been filed, it must be reviewed by a federal judge to determine whether you can proceed.

PRISONER COMPLAINT - p. 3 _ Rev, 10/24/2011)

 
